DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the waterproof rubber element being formed as an integral mesh structure formed by a strip surrounding the contact surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
A vibration box on a negative pressure cup…. comprising a vibration box installed on a negative pressure cup” in lines 1-3.  While it is clear that applicant is not disclosing another, separate, vibration box and negative pressure cup, the limitation should be amended for overall claim clarity.  Appropriate correction is required.  A proposed amendment to alleviate this objection would include “A device capable of strengthening airtightness for achieving waterproof, anti-collision and noise reduction functions for a negative pressure cup, said device comprising; a 5vibration box installed on [[a]] the negative pressure cup…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It is unclear how the term “mesh” in claim 3 is intended to be used. The accepted meaning is “a network or interlaced structure.” By contrast, the specification refers to the rubber element 300 having an appearance like a mesh structure (Page 10, line 10). The term is indefinite because the specification does not clearly redefine the term, though the specification appears to attempt to do so. Further, it is unclear clear how the referred to element 300 in the Figures comprises this mesh appearance.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 - 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 5,902,293 A) in view of Wheat (US 2019/0247262 A1) and Askem et al. (US 2015/0174304 A1), hereinafter Askem.

	Regarding claim 1, Liu teaches a vibration box on a negative pressure cup (Fig. 1, elements 1 and 4) comprising a vibration motor being disposed inside the vibration box (Abstract; Col. 3, lines 17 - 20), and a vibration box back cover being disposed on a back of the vibration box for sealing (the back being inherent to the box shaped vibration box). Liu also teaches attaching the vibration box to the cup using complementary groove sockets (Col. 3, lines 21 - 25 describe a number of further interfaces between the box and cup).
	Liu does not explicitly teach a waterproof rubber element be disposed on the vibration box back cover and a contact surface of the vibration box, the vibration box back cover and contact surface of the vibration box being reciprocally disposed with flange’s and grooves, and a surface of the waterproof rubber element being disposed within recesses with a concave cross-section, and each of the recesses being sleeved to one of the flange’s and embedded in the group to be sealed; a noise reduction cover being outed outside the vibration motor and fixed on the vibration box to securely fix a position of the vibration motor; and a buffer cushion being disposed between the vibration motor and the noise reduction cover.
	In the same field of endeavor, Wheat teaches a waterproof vibration box (Figs. 4 - 7; Abstract; Also see Figs. 16A - C which show the vibration box being attached to a series of negative pressure cups 106) having a waterproof rubber element disposed on the vibration box 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration box of Liu to specifically comprise the back cover and waterproof rubber element of Wheat. Doing so would be advantageous in creating a waterproof vibration box in the same manner as Wheat.
	Wheat also teaches a noise reduction cover being hooded outside the vibration motor and fixed on the vibration box to securely fix a position of the vibration motor (Figs. 5 and 6, elements 50, 54, and 58) and a buffer cushion (element 64; Paragraph 44 describes a cushioning layer).
	However, Wheat does not explicitly teach the buffer cushion being disposed between the vibration motor and the noise reduction cover.
	In addressing the same problem as Applicant, the problem being the reduction of motor noise, Askem teaches the use of a noise reduction hood and buffer (Fig. 84A, elements 1514 and 1516; Paragraphs 255 and 418).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Liu and Wheat to comprise the noise reduction cover hooded outside the vibration motor; and a buffer cushion being disposed between the vibration motor and the noise reduction cover as taught by Askem. Doing so 
	The combination of Liu, Wheat, and Askem still do not explicitly teach the vibration box explicitly having flanges and grooves, and the waterproof rubber element being disposed with recesses, each of the recesses being sleeved to one of the flange’s and embedded in the grooves to be sealed.
	However, as stated above, Liu and Wheat both teach using complementary shapes, including projections and grooves, to interface the waterproof rubber element with the vibration housing (Paragraph 46 of Wheat).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rubber element of Liu and Wheat to comprise said grooves/recesses, and the housing to comprise the corresponding projections (i.e. flanges), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, doing so would result in analogous complementary mating between the rubber element and vibration box housing.
	
	Regarding claim 2, the combination of Liu, Wheat, and Askem substantially discloses the invention as claimed. Wheat further teaches the waterproof rubber element being made of an elastic body (Paragraph 43 describes rubber gasket 44 in Fig. 4), wherein when the waterproof element is sandwiched between the vibration box back cover and the vibration box, the waterproof rubber element is forcefully expanded to completely fit on the flange of the groove 
	As stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration box of Liu to specifically comprise the back cover and waterproof rubber element of Wheat. Doing so would be advantageous in creating a waterproof vibration box in the same manner as Wheat.
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. As such, the combination of Liu, Wheat, and Askem teaches the waterproof rubber element being configured such that when the element is sandwiched between the vibration box back cover and the vibration box, the waterproof rubber element is forcefully expanded to completely fit on the flange and the grooves.

	Regarding claim 4, the combination of Liu, Wheat, and Askem substantially discloses the invention as claimed. Wheaton further teaches a waterproof rubber element in the form of a monolithic panel structure that completely covers the back of the vibration box perfuming the 
	That is, Wheat demonstrates having a monolithic panel structure is an equivalent structure known in the art. Therefore, because these waterproofing means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the monolithic panel for gasket of Wheat. 
	
	Regarding claim 5, the combination of Liu, Wheat, and Askem substantially discloses the invention as claimed. They do not explicitly disclose the flange and groove the vibration box back cover the vibration boxer interchangeably disposed, and a direction of the recess of the waterproof rubber element is adjusted to match with the flange and the grooves.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the flange’s and grooves interchangeably disposed, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	In the instant case, reversing the configuration of flanges and grooves, as well as a matching flange is in grooves of the waterproof rubber element does not change their fundamental function in creating a mating surface between the two, nor would it impact the overall waterproofing of the rubber element.


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Liu and Wheat to comprise the noise reduction cover having the same shape as the motor as taught by Askem. Doing so would be advantageous is reducing motor noise (recognized in Askem Paragraphs 255 and 418). Further, doing so would still allow for analogous massage/vibration as Wheat also teaches using an analogous buffer cushion, as stated above.

	Regarding claim 7, the combination of Liu, Wheat, and Askem substantially discloses the invention as claimed. Askem further teaches the noise reduction buffer being made of foam (Fig. 84A, elements 1514 and 1516; Paragraph 418 indicates foam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have comprised the buffer cushion of Askem to specifically be a foam as taught by Askem. Doing so would be advantageous is reducing motor noise (recognized in Askem Paragraphs 255 and 418). Further, doing so would still allow the outer casing for analogous massage/vibration as Wheat also teaches using an analogous buffer cushion, as stated above.
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a .
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Wheat, and Askem as applied to claim 1 above, and further in view of Hyde et al. (US 2014/0277252 A1), hereinafter Hyde.

	Regarding claim 3, the combination of Liu, Wheat, and Askem substantially discloses the invention as claimed. They do not explicitly disclose the waterproof rubber element being integrally formed mesh structure.
	In addressing the same problem as Applicant, the problem being the formation of seals, Hyde teaches the formation of airtight seals (airtight seals also inherently being waterproof) as being made from any suitable rigid or semi-rigid material including plastic (e.g. rubber) or wire mesh (Paragraph 153).
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to substitute one known element for another to obtain
predictable results. Substituting the rubber gasket with the mesh collar of Hyde would have achieved the predictable result of creating an air/watertight seal which would analogously isolate the motor from fluid.
KSR International Co. v. Teleflex
Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a
combination that only unites old elements with no change in the respective functions of those
old elements, and the combination of those elements yields predictable results. KSR
International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 2014/0094722 A1) discloses an analogous, waterproof, cupped massage device.
Tseng (US 2020/0360221 A1) discloses a vibrating device having a rubber waterproof seal using complementary grooves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781